Title: 13th.
From: Adams, John Quincy
To: 


       The repetition of the same events, from day to day, is the only variety which can supply materials for this record of my transactions. Conversations, are seldom interesting. New characters seldom arise, and I am employed more time in thinking what I shall say for one day, than I am in writing the occurrences of a week. Fertility of imagination, might supply the deficiency of materials, but my soil produces no spontaneous fruits.
       I passed this evening with Thompson: his father was taken very ill this afternoon with a nervous disorder, and was so sick that we broke up our assembly before eight o’clock.
      